Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an election filed without traverse on 07/27/2022 in response to a restriction requirement mailed on 05/27/2022 of a continuation application filed on 04/22/2021 in which claims 1-20 are currently pending. Claims 1-6 and 11-16 are being examined while claims 7-10 and 17-20 are considered withdrawn.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/22/2021.

Drawings

The Examiner contends that the drawings submitted on 04/22/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting over claims 1-2 of U.S. Patent No. 11,025,922. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 11,025,922, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-2 and 11-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nguyen (US 2013/0188735).

As to claim 11, Nguyen teaches a decoder comprising:

an input configured to receive a bit stream, wherein the bit stream includes: a transform block including transform coefficients; and a group significance map including one or more significant coefficient group flags associated with the transform block (see [0048]-[0057] – discussion of significance map and significant-coefficient flags with regards to coefficients groups);

an inverse transform component configured to: determine a region of the transform block based on the one or more significant coefficient group flags; and determine an output block based on an inverse discrete cosine transformation (IDCT) of the region of the transform block (see [0048]-[0057]; also see [0035] and [0040]-[0044] for inverse transforms including an inverse DCT).

As to claim 1, the aforementioned claim is rejected similarly as claim 11.

As to claims 2 and 12, Nguyen further teaches wherein: the bit stream includes a significance map; and the one or more significant coefficient group flags are indicative of whether a respective one of a plurality of blocks in the significance map includes at least one non-zero transform coefficient (see [0048]-[0057]).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Handley (US 2008/0232475).

As to claims 3 and 13, Nguyen does not teach wherein the inverse transform component is further configured to: determine a distribution pattern of non-zero coefficients in the transform block based on the group significance map.

However, Nguyen does teach the use of multi-level significance maps that involves the encoding of an L1 or higher-level significance map that indicates which coefficient groups may be expected to contain non-zero significant-coefficient flags, and which coefficient groups contain all zero significant-coefficient flags ([0053]). In addition, Handley teaches determining a distribution pattern of non-zero coefficients in a transform block and performing 1D IDCT operations ([0055]-[0057] and [0064]-[0067]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nguyen’s system with Handley’s system to show wherein the inverse transform component is further configured to: determine a distribution pattern of non-zero coefficients in the transform block based on the group significance map in order to provide encoders and decoders that would provide more efficient ways of performing transposition operations. Ideally, such encoder and decoders would adaptively perform their transposition operations based on their received data (Handley; [0023]).

As to claims 4 and 14, the combination of Nguyen and Handley teaches wherein: the distribution pattern is rectangular (Nguyen; [0053]; Handley; see [0064]-[0067] and FIG. 11).

As to claims 5 and 15, Nguyen further teaches wherein: the group significance map includes N rows and M columns (see FIGs. 3, 8, and 9; also see ([0052]-[0058]).

Allowable Subject Matter

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482